        Case 3:15-cv-00675-JBA Document 1803 Filed 03/16/21 Page 1 of 11




                             UNITED STATES DISTRICT COURT
                                 DISTRICT OF CONNECTICUT
___________________________________________
                                                 )
UNITED STATES SECURITIES                         )
AND EXCHANGE COMMISSION,                         )
                                                 )
                      Plaintiff,                 )
                                                 )
        v.                                       )   Civil Action No. 3:15cv675 (JBA)
                                                 )
IFTIKAR AHMED,                                   )
                                                 )
                      Defendant, and             )
                                                 )
IFTIKAR ALI AHMED SOLE PROP;                     )
I-CUBED DOMAINS, LLC; SHALINI AHMED;             )
SHALINI AHMED 2014 GRANTOR RETAINED )
ANNUNITY TRUST; DIYA HOLDINGS LLC;               )
DIYA REAL HOLDINGS, LLC; I.I. 1, a minor         )
child, by and through his next friends IFTIKAR   )
and SHALINI AHMED, his parents; I.I. 2, a minor )
child, by and through his next friends IFTIKAR   )
and SHALINI AHMED, his parents; and I.I. 3, a    )
minor child, by and through his next friends     )
IFTIKAR and SHALINI AHMED, his parents,          )
                                                 )
                      Relief Defendants.         )
___________________________________________ )

  PLAINTIFF UNITED STATES SECURITIES AND EXCHANGE COMMISSION’S
   CONSOLIDATED (1) MOTION TO UNSEAL ITS MOTION [DOC. # 1795] TO
 PRECLUDE FURTHER AFFIDAVITS FROM DEFENDANT IFTIKAR AHMED AND
       (2) OPPOSITION TO AHMED’S MOTION [DOC. # 1793] TO SEAL

        Plaintiff United States Securities and Exchange Commission (“SEC”) hereby (1) moves

to unseal its previously filed [Doc. # 1795] motion to preclude Defendant Iftikar Ahmed from

submitting further affidavits in this matter and objection to all pending motions for the release of

funds for attorneys’ fees (“Motion”), and (2) opposes Ahmed’s request [Doc. # 1793] that

information redacted from his motion for the release of funds for appellate attorneys’ fees remain

under seal. See Doc. #1791-2 at 5.
        Case 3:15-cv-00675-JBA Document 1803 Filed 03/16/21 Page 2 of 11




        Previously, Defendant Ahmed moved [Doc. # 1791 (“Appellate Fee Request”)] for the

release of funds for appellate attorney fees, but redacted certain information from an exhibit filed

in support of his request. Ahmed then filed [Doc. # 1793] a motion requesting that the redacted

information remain sealed. The SEC filed [Doc. # 1795] its Motion – referencing the same

information that Ahmed redacted from his Appellate Fee Request – but filed it under seal at the

request of Defendant Iftikar Ahmed. Because the bulk of the information Ahmed seeks to have

sealed is publicly available, and because there is no valid basis for the remainder of the

information to be sealed, the Court should unseal the SEC’s Motion and deny Ahmed’s request

to seal this same information.

                                           BACKGROUND

        On February 26, 2021, in response to an email from Ahmed’s appellate counsel asking

for the SEC’s position on an anticipated motion for the release of funds, the SEC notified

Ahmed’s appellate counsel that the SEC had obtained evidence that Ahmed was working in India

for                      and was filing false affidavits with this Court swearing he was unable to

obtain employment or earn money.

        On March 1, 2021, Ahmed’s appellate counsel provided to the SEC – with Ahmed’s

permission – two emails written by Ahmed. See Docs. ## 1795-3; 1795-4. In one of those emails,

Ahmed admitted that he was working at “                   ,” claimed it was “majority owned by a

friend of [his],      ,” and



                                                                       Along with these emails,

Ahmed’s appellate counsel included a request that the SEC not object to future requests for the

release of funds to pay attorneys’ fees.



                                                 2
        Case 3:15-cv-00675-JBA Document 1803 Filed 03/16/21 Page 3 of 11




       On March 3, 2021, the SEC notified Ahmed’s appellate counsel that it had an obligation

to bring Ahmed’s misstatements to the Court’s attention and that it would object to any further

request for attorneys’ fees made pursuant to the Court’s earlier Order [Doc. # 1405] that

conditioned the release of money on certain requirements.

       Between March 3 and March 11, 2021, the SEC delayed filing its Motion because of

multiple requests from Ahmed’s appellate counsel to redact and seal certain information –

namely “the company name, company-identifying information, the name of the individual, and

the last line of his email” – and to “confer” with him on the issue if the SEC was unwilling to

redact or seal the information at issue. After Ahmed’s appellate counsel filed [Doc. # 1791-3] his

“affirmation,” while these conferrals were ongoing, the SEC notified him that the SEC would not

delay its Motion any further, but agreed to await filing until he had a chance to speak with

Ahmed given the time difference between India and the United States.

       On March 11, 2021, after several back-and-forth emails between the SEC, Ahmed’s

appellate counsel, and Ahmed, the SEC understood it was being asked to file its brief and

supporting exhibits under seal, and was told this request was coming from Ahmed and not his

appellate counsel. However, as the SEC was filing its brief under seal, Ahmed emailed

undersigned counsel and clarified that he was asking that only certain information be redacted:

                    I request that everything pertaining to the identity of the company
           (name, certain ID numbers, addresses, names of other directors or
           individuals, or any other company specific identifiers that / who can be
           traced back to the company) and the other individuals (names, addresses
           and any ID numbers that can be traced back to them or the company) be
           filed in redacted form as I am no longer associated or affiliated with the
           company; further they are all disinterested and unrelated parties and they
           all stand to suffer harm and prejudice in the event that their names or
           identities are revealed.




                                                 3
        Case 3:15-cv-00675-JBA Document 1803 Filed 03/16/21 Page 4 of 11




       Because Ahmed has now requested that the information at issue only be redacted from

the SEC’s filing, the SEC attaches a redacted version of its Motion and supporting exhibits in the

event the Court denies the instant Motion and permits the information at issue to remain

inaccessible to the public. See Exs. A-G.

                                            ARGUMENT

       As this Court previously explained, any order to seal must include “particularized

findings demonstrating that sealing is supported by clear and compelling reasons and is narrowly

tailored to support those reasons.” Doc. # 706 at 2 (citing D. Conn. L. Civ. R. 5(e)3). See also

Video Software Dealers Assoc, v. Orion Pictures, Corp, 21 F.3d 24, 26 (2d Cir. 1994) (“[i]n

most cases, a judge must carefully and skeptically review sealing requests to insure that there

really is an extraordinary circumstance of compelling need”).

       “In order for a document to be properly sealed, the Court must determine the weight of

the presumption of public access to that document and balance against it any competing

considerations, such as the privacy interests of those resisting disclosure.” Id. (citing United

States v. Amodeo, 71 F.3d 1044, 1050 (2d Cir. 1995)). “Generally, documents filed in relation to

a motion ‘are judicial documents to which a presumption of immediate public access attaches

under both the common law and the First Amendment.’” Wells Fargo Bank, N.A. v. Wales LLC,

993 F. Supp. 2d 409, 412 (S.D.N.Y. 2014) (quoting Lugosch v. Pyramid Co. of Onondaga, 435

F.3d 110, 126 (2d Cir.2006). “‘[M]atters that directly affect an adjudication’ carry a particularly

heavy presumption of public access.” Doc. # 1597 at 8 (quoting United States v. Amodeo, 71

F.3d 1044, 1049 (2d Cir. 1995)). “Therefore, ‘documents that the judge should have relied upon”

and ‘those that actually entered into the judge’s decision’ in adjudicating the parties’ motions

carry a heavy presumption of public access.” Id. at (quoting Lugosch v. Pyramid Co. of



                                                  4
         Case 3:15-cv-00675-JBA Document 1803 Filed 03/16/21 Page 5 of 11




Onondaga, 435 F.3d 110, 123 (2d Cir. 2006)) (emphasis in original). This presumption of access

“cannot be overcome absent the most compelling reasons,” Principal Nat. Life Ins. Co. v.

Coassin, 13-cv-1520 JBA, 2015 WL 3466111, at *1 (D. Conn. June 1, 2015), and “can be

overcome only by specific, on-the-record findings that higher values necessitate a narrowly

tailored sealing.” Wells Fargo Bank, N.A. v. Wales LLC, 993 F. Supp. 2d 409, 412 (S.D.N.Y.

2014).

         The moving party bears “[t]he burden of demonstrating that a document submitted to a

court should be sealed[.]” DiRussa v. Dean Witter Reynolds Inc., 121 F.3d 818, 826 (2d Cir.

1997). See also Principal Nat. Life Ins. Co. v. Coassin, 13-cv-1520 JBA, 2015 WL 3466111, at

*1 (D. Conn. June 1, 2015) (recognizing the burden is on the party “resisting disclosure”).

         “In evaluating a motion to seal, ‘a judge must carefully and skeptically review sealing

requests to insure that there really is an extraordinary circumstance or compelling need.’” Doc. #

706 at 2 (quoting Video Software Dealers Assoc. v. Orion Pictures, Corp. (In re Orion Pictures

Corp.), 21 F.3d 24, 27 (2d Cir. 1994)). Here, the SEC has been unable to identify any

extraordinary circumstance or compelling needs that justify keeping the information at issue

under seal.

         A. The Company Name

         There is no valid basis to keep the name of the company and similar identifying

information under seal because both the existence of the company and its association with

Ahmed are a matter of public record. Moreover, it would be inappropriate to seal information

concerning Ahmed’s employment with the company because that information bears directly on

the SEC’s Motion and the SEC’s opposition to Ahmed’s Appellate Fee Request.




                                                  5
         Case 3:15-cv-00675-JBA Document 1803 Filed 03/16/21 Page 6 of 11




         In support of its Motion, the SEC exhibited a publicly available document it obtained

from India’s Ministry of Corporate Affairs’ website showing                          is a public

company in India and that Ahmed has been listed as a Director of that company since October 8,

2020. See Doc. # 1795-5. The website did not require any barrier to access the information aside

from a “captcha.” 1 Thus, it is unclear what compelling need could justify keeping this

information private on the Court’s docket when that same information has been freely available

to the public on India’s Ministry of Corporate Affairs’ website, presumably since October 8,

2020 .

         Ahmed’s claim that              should be redacted because the Court permitted certain

Oak portfolio companies to be referred to as “Company A, Company B, etc.” when the

companies were purportedly “listed publicly in Oak’s own website (www.oakvc.com)...” is

unavailing. Doc. # 1793 at 3. Putting aside that undersigned counsel was unable to find the

names of each portfolio company on Oak’s website, it was not within the public domain which

portfolio companies were touched by Ahmed’s fraud. Whereas here, the very information that

Ahmed seeks to seal – that he worked for                as a Director – is already in the public

domain and therefore no harm can come from unsealing his information. 2




1
 A “captcha” is a computer program designed to recognize the difference between human users
and machines, typically to thwart spam and automated extraction of data from websites, which
often shows letters or numbers with their shape changed slightly.
2
  Ahmed’s claim that “the substantial harassment that the Defendant, his family (including Ms.
Ahmed, a Relief Defendant in this matter) and his friends have experienced during the pendency
of this case supports redacting the names of the company and Defendant’s friend” is
unpersuasive. Doc. # 1793 at 3. Putting aside the absurdity of Ahmed’s claims, he provides no
explanation how a public company could suffer “harassment” such that it would be appropriate
for its name to remain under seal, especially when Ahmed’s association with the company is
already within the public domain.
                                                 6
         Case 3:15-cv-00675-JBA Document 1803 Filed 03/16/21 Page 7 of 11




         Moreover, contrary to Ahmed’s claims, the name of the company where he is employed

bears directly on both the SEC’s Motion and its opposition to Ahmed’s Appellate fee request.

The SEC moved to preclude further affidavits from Ahmed after it obtained evidence that

Ahmed was working at                  . Ahmed then admitted to working for this company, but

attempted to minimize his employment claiming it was as an “ad hoc arrangement[]” that was

“non-binding and non-contractual.” Doc. # 1791-2 at 1. However, this is inconsistent with public

information on the India’s Ministry of Corporate Affairs’ website that lists him as a Director

since October of 2020. See Doc. # 1795-5. Moreover, because the LinkedIn profile under the

name “             ” represents that individual to be a “Managing Director” for “              ,”

Doc. # 1795-1, the name of the company is necessary to further corroborate that                 is

simply an alias of Ahmed.

         Furthermore, because this Court’s docket is replete with representations from Ahmed

claiming to be unable to work in India – a claim he has presumably made to other judicial

officers – it would be inappropriate to seal information evidencing that his claims are false. The

fact that Ahmed worked in India for an Indian public company and was publicly listed as a

Director of that company on India’s own Ministry of Corporate Affairs’ website suggests

Ahmed’s claims to be unable to work or earn money are not accurate. See, e.g., Doc. # 1102 at 3

(“…Defendant is not currently working and does not have any income. Indeed being an illegal

alien in India, the Defendant is unable to work and earn any income at the moment. . . . An

undocumented alien in a foreign country, and one under criminal investigation at that, just cannot

find employment or start a business in that country”).

         Lastly, though Ahmed claims that certain prejudice will result if the parties’ filings and

exhibits discussing his work for               are unsealed, he does not explain what prejudice



                                                  7
        Case 3:15-cv-00675-JBA Document 1803 Filed 03/16/21 Page 8 of 11




will result or even how it could result given his role as Director has long been publicly available.

In short, Ahmed does not come close to meeting his burden to have this information remain

under seal.

       B. The Individual’s Name

       The SEC takes no position on Ahmed’s request to seal the name of

with respect to Ahmed’s email, but there is no reason to redact the document listing

              as a Director of             as that document is also publicly available.

       Undersigned counsel has endeavored not to unnecessarily include the names of

individuals in public filings. Here, the SEC did not mention                   in its brief, but his

name appears in two places: Ahmed’s email and the document obtained from the India’s

Ministry of Corporate Affairs’ website, where he is listed as Director of the company alongside

Ahmed. See Docs. ## 1795-3 & 1795-5. Because this latter document is already within the public

domain, there is no reason to seal information within that document on the Court’s docket.

       C. The Last Sentence of Ahmed’s Email

       The SEC acknowledges the

        However, because this statement – which was unquestionably a threat leveled at the SEC

– is relevant to the issues before the Court, and because the Court should consider this threat in

adjudicating the SEC’s Motion, the SEC has found no case law supporting Ahmed’s request to

keep this information under seal.

       After the SEC confronted Ahmed – through his appellate counsel – about his

employment with                  , Ahmed sent an email to his counsel that was relayed to the SEC.

The last sentence of that email states

                                                      Doc. # 1795-3. A plain reading of his email



                                                  8
        Case 3:15-cv-00675-JBA Document 1803 Filed 03/16/21 Page 9 of 11




makes clear that Ahmed threatened the SEC not to disclose to the Court his employment and/or

object to future requests for his appellate attorneys’ fees or else                           .

        In his motion to seal, Ahmed claims that this statement “is not relevant to the issues in

dispute and therefore, there is no presumption of public access.” Doc. # 1793 at 1. Ahmed then

goes on to state that the information should be redacted “in order to save his family from any

distress given the unreasonable position of the SEC as well as the consequences that would ensue

should the Defendant be left with no shelter and no food to eat.” Id. at n.1. Neither claim justifies

keeping this information from the public.

       First, Ahmed’s statement, which threatens the SEC not to

                                                       , is evidence supporting the SEC’s

allegations that he was employed and earning income, but filing false affidavits stating the

opposite. Though Ahmed now claims there was an innocent misunderstanding because he did not

believe the money he earned at        in exchange for his services qualified as “income” or

“salary” because of his “ad hoc arrangements,” Doc. # 1791-2 at 2, this is contradicted by his

warning to the SEC not to                                . Put simply, if Ahmed believed his prior

affidavits were accurate, there would be no reason to attempt to pressure the SEC into not

disclosing facts to the Court that it believed evidenced the falsity of those affidavits. To be clear,

Ahmed did attempt to exert pressure on the SEC, as his threat of suicide relates back to his

earlier statements that his death would frustrate the SEC’s efforts to recover money on behalf of

his victims.3 His statement is thus directly relevant to the issues before the Court, including

whether Ahmed has been actively misleading the Court about his employment and income.



3




                                                  9
       Case 3:15-cv-00675-JBA Document 1803 Filed 03/16/21 Page 10 of 11




       Lastly, Defendant argues that the Court should keep the last line of his email under seal

“in order to save his family from any distress given the unreasonable position of the SEC.” Doc.

# 1793 at 1 n.1. Because his wife and children are parties to this action, the statement has already

been made available to them.

                                         CONCLUSION

       The Court should unseal the SEC’s Motion and deny Ahmed’s request to keep this same

information under seal.

       DATED: March 16, 2021

                                                      s/ Mark L. Williams
                                                      Nicholas P. Heinke
                                                      Mark L. Williams
                                                      U.S. Securities and Exchange Commission
                                                      1961 Stout Street, Suite 1700
                                                      Denver, CO 80294-1961
                                                      (303) 844-1071 (Heinke)
                                                      (303) 844-1027 (Williams)
                                                      HeinkeN@sec.gov
                                                      WilliamsML@sec.gov
                                                      Attorneys for Plaintiff




                                                10
       Case 3:15-cv-00675-JBA Document 1803 Filed 03/16/21 Page 11 of 11




                                  CERTIFICATE OF SERVICE

       I certify that on March 16, 2021, a copy of the foregoing document was emailed to

Defendant Iftikar Ahmed at IftyAhmed@icloud.com, and served via ECF upon the following:

Paul E. Knag
Kristen L. Zaehringer
Murtha Cullina, LLP
177 Broad Street, 4th Floor
Stamford, CT 06901
(Counsel for Relief Defendants)

Christopher H. Blau
Stephen M. Kindseth
Zeisler & Zeisler, P.C.
10 Middle Street, 15th Floor
Bridgeport, CT 06604
(Counsel for Receiver, Jed Horwitt, Esq.)


                                                   s/ Nicholas P. Heinke
                                                   Nicholas P. Heinke




                                              11
